Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 20 December 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 64.
My dear wife.
Ghent 20. December 1814.

Our interval of leisure still continues—The British Messenger who took our last Note to England has not yet returned, but may now be expected from day to day. The policy of protracting, and avoiding a conclusion of any kind cannot be much longer continued—If as we have too much reason to apprehend there has been no sincerity in the late advances from that government towards conciliation we must by the next Instructions to their Plenipotentiaries have it ascertained beyond a doubt—In the mean time, whether the leaky vessels are on their side or on ours, so much is known of the apparent state of the Negotiation that an opinion has become prevalent in England, France and Holland that Peace will be made—There is in the Times Newspaper of last Tuesday, the 13th: an Editorial Article as violent as usual against America, arguing plausibly at least that the British Ministry cannot possibly intend to conclude the Peace, but stating that the policies in the City had the day before been 30 guineas to return 100 if peace should be signed before the end of the year. Then follows a paragraph which I give you word for word from the paper. “It was even asserted, though without foundation, that the Preliminaries had been already digested, and received the signatures of the Commissioners on the 3d: instant. We have however, some reason to believe that the speculations on this subject are influenced, in some measure, by secret information, issued for the most unworthy purposes, from the hotel of the American Legation at Ghent. After what has been seen of the total want of principle in American statesmen of the Jeffersonian school, the world would not be much astonished to learn that one of the American negociators had turned his situation to a profitable account by speculating both at Paris and London on the result of the negociation. Certain it is that letters received yesterday from the French Capital, relative to the proceedings at Ghent, contain intimations like those which have been circulated here on American authority. Viz. that the new proposals of the British will be acceded to, on or before the beginning of the new year, provided that no better terms can ere then be obtained.”
It is impossible for me to pronounce against which of the American Negociators, this information is pointed; but I have no doubt it was Milligan’s return to London that gave rise to the paragraph, and after what has happened it is not uncharitable to suspect that he himself has again been spreading reports of the State of the Negotiation, and speculating upon them himself—I do not believe that his principal has debased himself by sharing in this shameful traffic, but the charge in the Times probably refers to him—Milligan’s movements have generally been noticed in the newspapers, and he has always passed under the denomination of Mr Bayard’s private Secretary.—I felt so indignant at Milligan’s first expedition to England, and his conduct there that I expressed my Sentiments about it, openly, and without reserve—Some of his friends thought I had suspected him unjustly; and after his return here assured me how deeply he was mortified at the surmises which had gone abroad concerning him—Before his second departure, (of which I was not informed until the day after he was gone,) he went to Mrs: Smith, and gave her to understand that he was going to be married to one of his Scotch Cousins, and if the Peace should be made, intended to settle in England—If not, he asked Mrs: Smith if she should have any objection to the company of another Lady passenger—I hope he will not shew his face here again; for if he does, I shall be strongly inclined to treat him according to his deserts—It is to be sure curious enough to see the Chevalier put down as a Statesman of the Jeffersonian School, but that is not more unjust than it is to charge upon the Jeffersonian School the baseness of allying private stock-jobbing with public-office—that is the vice of the Hamiltonian school; and the most devoted partizans of the British in the United States are those who have always been most deeply stained with that pollution.
The Penelope frigate sailed from Halifax 22. November, and has arrived in England—She brings Reports that General Drummond had defeated the Americans, but apparently nothing later from Montreal and Quebec than had previously been brought by the Liffey. There are also arrivals from Chesapeake Bay, from Bermuda and from Jamaica—They all indicate that Cochrane is gone with a powerful expedition against Florida and Louisiana—I expect to hear every hour of its result, and that it will destroy every possibility of peace for the present. The English Papers now say that Sir George Murray, who was Wellingtons Quarter-Master General, is to supersede Sir George Prevost in Canada; and that Commodore Owen is to have the command upon the Lakes instead of Yeo. If Prevost should be tried by a Court-martial I have no doubt it will bring forth some precious confessions.
Mr Gallatin has received a Letter from Count Grote the Prussian Minister at Hamburg, and the whole Mission have one from the Baron de Brockhausen the Prussian Envoy at the Hague, asking our efforts and influence to obtain restitution of a magnificent Monument in honour of the late Queen of Prussia, which has been taken by an American Privateer.—It had been executed by the king’s order, at Rome, and was shipped at Leghorn, on board of an English vessel bound to Hamburg—The privateer is said to have been from L’Orient in France, but what she did with her prize is not known. I regret exceedingly the king’s disappointment by this unfortunate accident, and shall be happy to contribute every thing in my power to have the monument restored. Of all the Sentiments of the human heart, there is none more truly virtuous and respectable than that of conjugal affection. And when that Sentiment has been dignified by the merit of the person for whom it was entertained, exalted by its residence in the bosom of a monarch, and sanctified, pure from earthly dross by the death of its object, there is not a good feeling in the soul but must sympathise with it.
When I told you we had an interval of leisure, I did not mean to say that it was from labour—There is such a multiplicity of papers to be copied, that notwithstanding the assistance I now receive from Mr Smith, I am still obliged to do much of this drudgery myself. Enclosed you have a letter from his wife. I am not surprized to learn the muse of his being drained, as he was when he arrived at Amsterdam—He never dealt fairly with me, on the subject of his debts at St. Petersburg—I hope he has cast the skin of his youth, and learnt something by experience—I urged him to go in the Neptune to Brest, but he determined to wait and go by Land; and now, who knows where the Neptune may be ordered next? In case of peace, the talk is of Liverpool—And how are they to get there?
I was last Evening at a Concert, where there was among the performances a Canon for four voices, found in a Music Book of Margaret of Austria Aunt of the Emperor Charles the 5th: composed about 1514. It was so ridiculous that the Audience made them repeat it. This Margaret was the same who wrote her own epitaph—
“Ci git Margot la gente demoiselle,
Qui eut trois Maris, et si mourut pucelle”!
Farewell, my best beloved—and give my love to Charles.
A.